Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for a fluid management layer comprising absorbent fibers, stiffening fibers and resilient fibers which meets the particular parameters obtained by testing the fluid management layer at various steps  The specification describes a particular material as the “Inventive Sample fluid management layer” at paragraph 0075 of the published application upon which all tests were performed.  The inventive sample fluid management layer as described at paragraph 0075 is much narrower than the broad fluid management layer claimed, which is disclosed as a layer having a basis weight of 55 gsm having 20% by weight viscose cellulose fibers having a 17 dtex; 30% by weight hollow spiral polyethylene terephthalate fibers having a 10 dtex and 50% by weight bi component fibers having PET core and a polyethylene sheath and the particular properties and test measurements set forth in the claims were all performed upon this sample.  The specification does not disclose the broader claimed fluid management layer as being tested and having the various values as claimed.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/831,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a fluid management layer having a basis weight of 40-75 gsm comprising absorbent, stiffening and resilient fibers in the same amounts and having the same dtex, and therefore, it is reasonable to expect that the material of 16/831, 868 would have the same properties as the instant claims, based on the fact that both are carded nonwovens made up of the same types and sizes of fibers in the same amounts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Viens et al, U.S. Patent Application Publication No. 2015/0351976.
VIens discloses a carded nonwoven layer which can be subjected to hydroentangling, (spunlacing) (see paragraph 0068).  Viens teaches the nonwoven can comprise 10-50% absorbent fibers, having a length of 20-100mm, a dtex of 1-8, (paragraph 0062), wherein the absorbent fibers can be rayon or other cellulosic fibers such as cotton or a blend thereof, (paragraph 0062).  Viens teaches filler fibers in amounts of 1-80% which can be polypropylene or other thermoplastic fibers or can be bicomponent fibers having a polyethylene terephthalate core and a polypropylene or polyethylene sheath, have a dtex 3-10, a length of 10-100 mm and which  can have any shape, including spiral, hollow, etc, (paragraph 0065).  Viens teaches  stiffening fibers in amounts of 10-50%, having a dtex of 3.5-15, which can be polyethylene terephthalate, which can have any shape, which can be hollow, solid or multi-hollow and/or hollow and spiral, and a length of 38-100 mm, (paragraphs 0057-0058).  Note that  inventive sample at paragraph 0075 of the published application  recites basis weight of 55 gsm, 20 percent viscose cellulose fibers having 1.7 dtex; 30 percent by weight hollow spiral PET fibers having a 10 dtex and 50 percent bicomponent fibers having PE sheath and PET core.  Viens teaches each of these components, specifically, Viens teaches PET spiral hollow fiber taught as stiffening fiber having dtex in range or 3.5-15, p. 0058 of VIens,  viscose cellulose fiber as the absorbent fibers having dtex 1-8, p 0062 of Viens,  and filler fibers which can be bicomponent fibers having a polyethylene sheath and a polyethylene core, which can be present in amounts of  PE sheath,  p. 0064-0065 of Viens.    Thus, Viens discloses a mixed fiber carded nonwoven fabric which can have a basis weight of 45-150 gsm (see abstract) and comprise the same types of fibers having the same length, the same dtex , the same shape/structure,  in the same amounts as the reference application teaches produces the claimed properties.  Therefore, it is reasonable to expect that the material of Viens would have the claimed properties or that one of ordinary skill in the art would have been able to select the proportions, dtex and fiber length and structure within the parameters set forth by Viens which produced a nonwoven having the desired properties.  Note that where Applicant claims a composition in terms of a function, property or characteristics and the composition of the prior art is the same as that of the claim but the property is not explicitly disclosed by the reference,  a rejection under both 102 and 103 expressed as a 102/103 is appropriate.  The properties of a material are inherent to the material, thus, once the same composition is present the properties of the material will necessarily be present.  Further, one of ordinary skill in the is generally considered able to formulate a composition wherein the amounts of components are within ranges disclosed by the prior art, absent a showing of unexpected results.  
Therefore, while Viens does not disclose the properties as claimed, since Viens teaches the same materials in the same amounts, made by the same process, it is reasonable to expect that the material of Viens would necessarily have the claimed properties, since like materials must have like properties, or, in the alternative, that one of ordinary skill would have been able to formulate an optimum nonwoven layer within the ranges disclosed by Viens.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsui et al, U.S. Patent No. 6,642,432 teaches providing mixtures of fibers such as absorbent fibers and polymeric fibers to form a nonwoven having the desired properties, but does not disclose the identically claimed mixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789